Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is in response to the Amendment filed on 01/27/2022.

Objection of Claim 17
Applicant has amended the claims as suggested by examiner and the claim objection is withdrawn. 
Rejection of Claims 1, 8, and 16 under 35 U.S.C. 103 
Applicant’s Arguments:
Applicant argues that the prior art of record does not teach the amended limitations "store first data of the internet of things data from the first plurality of internet of things devices as part of a rolling window in a buffer; receive a trigger signal based on the internet of things data from the first plurality of internet of things devices; in response to receiving the trigger signal, continuously store second data of the internet of things data from the first plurality of internet of things devices in a data store until an emergency associated with the trigger signal is resolved; in response to receiving the trigger signal, access a second plurality of internet of things devices and a third plurality of internet of things devices, wherein the second plurality of internet of things devices is disposed on an exterior of a second building and the third plurality of internet of things devices is disposed on an exterior of a third building".
Examiner’s Response:
CORRENTI further teaches accessing a second plurality of sensor/camera devices installed at a second property for indicating a potential emergency (¶ [0005], ¶ [0008], Claim 1, Claim 3, obtaining a floor plan of the property, obtaining real-time sensor data generated by one or more sensors installed at the property that includes (i) sensor data indicative of one or more hazards at the property and (ii) a current location of the property occupant, generating a map of the property based on (i) the obtained real-time sensor data and (ii) the obtained floor plan, determining, based on the generated map of the property, a safe path between an exit of the property and the current location of the property occupant, and providing, for output on a user device, the map of the property that visually indicates the safe path … the operations may further comprise receiving (i) second sensor data generated by one or more sensors installed at a different property than the property or (ii) camera data generated by one or more cameras installed at a different property than the property, and transmitting a notification to a device associated with a first responder that notifies the first responder of the occurrence of the potential event; obtaining real-time sensor data generated by one or more sensors installed at the property that includes (i) sensor data indicative of one or more hazards at the property and (ii) a current location of the property occupant; generating a map of the property based on (i) the obtained real-time sensor data and (ii) the obtained floor plan; determining, based on the generated map of the property, a safe path between an exit of the property and the current location of the property occupant … receiving (i) second sensor data generated by one or more sensors installed at a different property than the property or (ii) camera data generated by one or more cameras installed at a different property than the property). However, although CORRENTI further teaches sensors/cameras can be external (¶ [0119], The camera 730 may have a “normally open” or “normally closed” digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 720, PIR, door/window, etc.) detect motion or other events … the camera 730 triggers integrated or external illuminators (e.g., Infra Red, Z-wave controlled “white” lights, lights controlled by the module 722, etc.) to improve image quality when the scene is dark), CORRENTI does not explicitly teach the sensor/camera devices at the second property being “disposed on an exterior of the second building”. Therefore CORRENTI modified by NARENDRA (hereinafter CORRENTI-NARENDRA) does not explicitly teach “in response to receiving the trigger signal, access a second plurality of internet of things devices and a third plurality of internet of things devices, wherein the second plurality of internet of things devices is disposed on an exterior of a second building and the third plurality of internet of things devices is disposed on an exterior of a third building”.
A new reference GILES (US 10,537,195 B1) explicitly teaches responsive to a security trigger signal for a monitored building, a plurality of cameras on an exterior of neighboring buildings will be accessed for captured data (Fig.1, Col.19, Ln.35-42; Col.15, Ln.34-44; Col.13, Ln.48-58; claim 1; when the monitoring control unit determines the package holder device is located outside of the threshold distance the monitoring control unit provides an instruction to one or more other monitoring systems in the vicinity of the monitored property to activate one or more image capturing devices. For example, a monitoring system of a property down the street may activate an outdoor camera to try to capture an image of the package holder device; The control unit 112 at the monitored property 102 may communicate the alarm condition to an external monitoring server 114. The monitoring server 114 may be in communication with several control units from several monitored properties. The monitoring server 114 may communicate the received alarm condition data to one or more other control units from neighboring properties. The control units of each of the one or more neighboring properties may prompt external cameras to begin capturing video and image data in the hopes of capturing video evidence of a thief holding the package and or the package holder device; when the package holder device detects movement and communicates the detected movement to the control unit, the control unit may command one or more external cameras to capture video of the area around the monitored property. In some implementations, the control unit may communicate with a monitoring server that is in communication with one or more control units of neighboring properties. The monitoring server may communicate to the one or more other control units to capture video recordings of the areas surrounding each of the neighboring properties; a building of the property) wherein the cameras communicate via Internet, namely Internet of Things (Fig.1, 2, Col.7, Ln.15-45; Col. 9, Ln.58-66; illustrates an example of a system 200 configured to monitor a property. The system 200 includes a network 205 … The network 205 may include, for example, one or more of the Internet … the network 205 may include networks based on the Internet protocol (IP); The sensors 220, the package holder devices 222, and the cameras 230 communicate with the controller 212 over communication links 224, 226, and 228  … The communication link 224, 226, and 228 228 may include … “Wi-Fi”).
Moreover, another new reference KIRMUSS (US 2003/0081127 A1) teaches storing data from a monitoring camera over a rolling window in a buffer prior to a trigger signal (ABSTRACT, ¶ [0043], ¶ [0095], a digital video recorder receiving the video signal provided by the camera … The video recorder uses a buffer to receive and store the video signal so as to preserve the video signal during a programmable sliding (or rolling) time interval prior to the triggering event; a video recorder that receives the video signal provided by the camera and records the video signal in a buffer until receipt of a trigger signal … the video signal is preserved during a pre-programmable sliding (or rolling) time interval prior to provision of the trigger signal; the video recorder in this system preferably utilizes a ring buffer to continuously record, over a sliding (or rolling) time interval, multiple channels of video and audio provided by such video cameras) and responsive to the trigger signal, storing data from the monitoring camera in a permanent storage until an emergency associated with the trigger signal is resolved (ABSTRACT, ¶ [0095], ¶ [0103], in response to provision of the trigger signal, at least a portion of the video signal stored in the buffer is preserved for recording by the video recorder on a hard disk (or other long-term storage medium) and thereafter, the video recorder records directly on the hard disk (or other long-term storage medium); When a trigger signal is received to begin recording, the contents of the buffer are captured for permanent storage … The buffer preferably exists on the non-volatile memory of the recorder and, therefore, upon receipt of the trigger signal is transferred to the hard disk or designated for preservation (i.e., no further overwriting until its contents can be transferred to long-term storage) and then is transferred to the hard drive or other long-term storage device subsequently; Upon detection of a trigger signal 161, recording and compression processor 116 causes the data within buffer 180 to be transferred to long-term storage 118. As noted above, upon such a detection, recording and compression processor 116 also causes newly input data (after compression) to be stored directly into high-capacity digital storage device 118 on a real-time basis. As a result, storage device 118 will store video and audio signals from the triggering point forward and also will store video and audio for t seconds prior to the triggering event)  (¶ [0146], ¶ [0035], ¶ [0210-0211], The stopping and starting of recording is set, in one embodiment, to one of the following modes: (1) ignition-based recording (i.e., if ignition on, then start, if ignition off, then stop); (2) event-only recording (e.g., on while chase lights on, on while siren on, or while manually triggered recording); and (3) event recording with pre-event and post-event recording (i.e., recording for a programmed duration before and a programmed duration after an event as well as during an event, where events include chase light, siren on, airbag deployment trigger, manual triggered recording, and the like; a digital video recorder receiving the video signal provided by the camera and recording the video signal in response to a trigger signal (e.g., an activation switch for a light bar or siren, an air bag sensor signal indicating air bag deployment, or depression of an emergency button or a dedicated recording activation switch; Recordings are started manually or automatically depending upon any number of events including: ignition line sense, chase light switch, siren switch, airbag deployment sensor signal, portable panic button or other input trigger signal or alarm condition activation … may record a predetermined period of time before trigger signal activation, during the trigger signal activation, and a predetermined time period after the trigger signal input has stopped … begin recording at an available hard disk sector upon the initiation of a trigger, and no human intervention is necessary … this video is then captured and stored on the hard disk with the actual running of the alarm/siren/chase-light, as well as for a period after these devices are turned off). 
A new reference BURKE (US 2017/0278367 A1) is introduced to teach claim 21; a new reference HAYDEN (US 2009/0102644 A1) is introduced to teach claim 22-23; a new reference STEELE (US 2015/0005900 A1) is introduced to teach claim 23. Please see the complete Graham v. Deere analysis in the 103 rejections.
For a record of prosecution, another two references BRAUTIGAM (US 2020/0210336 A1) and SIMINOFF (US 2018/0357871 A1) are also identified and included in Form 892 for teaching storing data over a rolling window prior to a trigger signal and storing data in a permanent/non-volatile storage responsive to the trigger signal. 

DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over CORRENTI (US 2018/0356241 A1), in view of NARENDRA (US 2020/0382386 A1), and further in view of GILES (US 10,537,195 B1), and further in view of KIRMUSS (US 2003/0081127), hereinafter CORRENTI-NARENDRA-GILES-KIRMUSS.
Per claims 1 and 16, CORRENTI teaches “A method comprising: receiving, by a processor, (Claim 1, ¶ [0165], A monitoring system including one or more processors and one or more storage devices that include instructions that are operable, when executed by the one or more processors, to cause the one or more processors to perform operations; Suitable processors include, by way of example, both general and special purpose microprocessors) data from a first plurality of […sensor/camera…] devices in a building (ABSTRACT; ¶ [0007], ¶ [0027], ¶ [0030] and ¶ [0118], obtaining real-time sensor data generated by one or more sensors installed at the property that includes (i) sensor data indicative of a hazard at the property and (ii) a current location of the property occupant; receiving (i) second sensor data generated by one or more sensors installed at the property or (ii) image data captured by one or more cameras installed at the property; The map may include contextual information that is based on data from one or more motion sensors, one or more temperature sensors, one or more smoke detectors, one or more carbon monoxide sensors; The connected home monitoring system 100 includes… one or more sensors 120 a, 120 b, 120 c, 120 d, 120 e, 120 f, 120 g, 120 h, 120 i, 120 j, 120 k, 120 l, one or more cameras 130 a, 130 b, 130 c 130 d, 130 c…The one or more sensors 120 a, 120 b, 120 c, 120 d, 120 e, 120 f, 120 g, 120 h, 120 i, 120 j, 120 k, 120 l may be configured to generate sensor data in response to changes in the environment associated with the sensor; a building monitored by the monitoring system control unit 710) including a plurality of floors, wherein each floor of the plurality of floors that has one or more of the first plurality of the […sensor/camera…] devices ...; (¶ [0093], ¶ [0056], ¶ [0068], ¶ [0070], ¶ [0089], ¶ [0091], ¶ [0093], the type of dwelling where the monitoring system control unit is installed (e.g., single dwelling (e.g., single-family home), multi-dwelling (e.g., condo complex, apartment building, townhomes, duplex, or the like), etc.); portions of the property (e.g. floors; the agent 260 may be provided with a user interface that includes an identifier for each camera of the multiple cameras 230 a, 230 b, 230 c, 230 d, 230 e, 230 f installed at the property 201… the camera identifiers may include names such as front door, back door, living room, first floor bedroom, second floor bedroom, master bedroom; motion sensors may provide… the occupancy status of each room of the property; the property occupant is located in the same room as the motion sensor detecting movement; aggregating real-time sensor data generated by sensors installed at each respective dwelling of the multi-dwelling property (530), obtaining a comprehensive floor plan of the multi-dwelling property (540), generating a map of the multi-dwelling property; (e.g., single dwelling (e.g., single-family home), multi-dwelling (e.g., condo complex, apartment building, townhomes, duplex, or the like), etc.)) [Comment: motion sensors for “each room” implies the sensors on different floors, because the rooms are located on a plurality of floors. In addition, sensors at “each respective dwelling of the multi-dwelling property” also implies the sensors on different floors.] … receiving, by the processor, a trigger signal based on the data, (¶ [0033-0034], ¶ [0073], ¶ [0069], sensors such as temperature sensors 120 e, 120 h, 120 i can generate and broadcast sensor data that is indicative of fast rising temperatures, high temperatures typically associated with a fire, or the like. Alternatively, or in addition, sensors such as smoke sensors 120 f, 120 j may generate and broadcast sensor data that is indicative of the likely presence of smoke…; the motion sensor 220 h may detect the intruder's 256 movement, generate sensor data, and broadcast the sensor data in real time indicating movement in Room B; the agent 260 may use mobile application (or web application) to access the video feed provided by camera 230 a to determine that there is an intruder 250…) … responsive to the receiving of the trigger signal, accessing, by the processor, a floorplan data store to retrieve a floorplan of the first building; (ABSTRACT and ¶ [0085], generating a map for use in safely navigating hazards detected at a property. One method may include actions of receiving a request for a safe path to a property occupant that is located inside the property, obtaining a floor plan of the property; The security system can obtain a floor plan of the property 420. For example, the security system can use property identifying information access a database of floor plans and retrieve a floor plan for the property) converting, by the processor, the data from the first plurality of […sensor/camera…] devices into presence and location information relevant to a first responder; (¶ [0010], ¶ [0012-0013], ¶ [0087], ¶ [0073], ¶ [0089], based on the obtained real-time sensor data from a motion sensor or based on the image data captured by one or more cameras, that a human object is located in a particular location of the property, and projecting a graphical marker representing the human object onto a portion of the map that corresponds to the location of the motion sensor or the location of the camera; determining, based on the obtained real-time sensor data, that a particular event is occurring at a particular location inside the property, and projecting a graphical marker representing the particular event onto a portion of the map that corresponds to the location of a sensor that generated the obtained real-time sensor data … based on the obtained real-time sensor data from a temperature sensor, that a fire is occurring in a particular location of the property, and projecting a graphical marker representing a fire onto a portion of the map that corresponds to the location of the temperature sensor; a heat sensor in the kitchen of a property is generating sensor data indicative of a potential fire. In such instances, the security system may project a graphical marker onto the floor plan of the property in kitchen where the sensor is located indicating that the sensor is generated data indicative of a fire; the agent 260 may initially be unaware of the presence of intruder 256 who is located in Room B in a camera blindspot. However, the motion sensor 220 h may detect the intruder's 256 movement, generate sensor data, and broadcast the sensor data in real time indicating movement in Room B. The agent 260 … monitoring intruder's 256 location in Room B by monitoring the output (or lack thereof) of motion sensors 220 g and 240 I; the property occupant's location may be determined based on the detection of sensor data generated by one or more sensors. For example, a motion sensor may generate and broadcast sensor data that is indicative of movement. Accordingly, the security system may determine, based on the movement data detected by the motion sensor, that the property occupant is located in the same room as the motion sensor detecting movement) mapping, by the processor, the presence and location information relevant to the first responder to the floorplan to generate mapped information relevant to the first responder; (Fig.1, 2, ABSTRACT, ¶ [0010-0013] and ¶ [0087], generating a map of the property based on (i) the obtained real-time sensor data and (ii) the obtained floor plan, determining a safe path between an exit of the property and the current location of the property occupant, and providing, for output on a user device, the map of the property that visually indicates the safe path; generating a map of the property based on (i) the obtained real-time sensor data, (ii) the obtained image data, and (iii) the obtained floor plan…projecting a graphical marker representing the human object onto a portion of the map that corresponds to the location of the motion sensor … the obtained floor plan may include projecting the obtained real-time sensor data onto the obtained floor plan … the obtained floor plan may include determining, based on the obtained real-time sensor data, that a particular event is occurring at a particular location inside the property, and projecting a graphical marker representing the particular event onto a portion of the map that corresponds to the location of a sensor that generated the obtained real-time sensor data … the obtained floor plan may include determining, based on the obtained real-time sensor data from a temperature sensor, that a fire is occurring in a particular location of the property, and projecting a graphical marker representing a fire onto a portion of the map that corresponds to the location of the temperature sensor; the security system may project a graphical marker onto the floor plan of the property in kitchen where the sensor is located indicating that the sensor is generated data indicative of a fire) [Comment: Also see ¶ [0081] and ¶ [0071] for similar teachings.] and transmitting, by the processor, the mapped information relevant to the first responder to a display device of the first responder” (Fig.1, 160a; Fig.2, 260a; ¶ [0077], ¶ [0046], ¶ [0052] and ¶ [0073], an agent such as a first responder; the agent 160 may submit a request using the mobile application (or web application) for a safe path to the property occupant 107 inside the property 101 that is currently on fire. The request may be forwarded by the mobile application (or web application) to the monitoring application server 190. The monitoring application server 190 may obtain (i) a layout of the property and (ii) sensor data generated by one or more sensors 120 a, 120 b, 120 c, 120 d, 120 e, 120 f, 120 g, 120 h, 120 i, 120 j, 120 k, 120 l. The monitoring application server 190 may project the generated sensor data onto the layout of the property 101; generate and transmit data to the mobile device 160 a that recommends “Path D” to the agent 160; the agent 260 may analyze the property layout with real-time sensor data projected onto the property layout to determine a safe path out of the property 201… the motion sensor 220 h may detect the intruder's 256 movement, generate sensor data, and broadcast the sensor data in real time indicating movement in Room B. The agent 260 can then…monitoring intruder's 256 location in Room B by monitoring the output (or lack thereof) of motion sensors 220 g and 240 i). 
Although CORRENTI teaches detecting emergency/hazards/threats and locations of human individuals by sensors on each floor of a plurality of floors and projecting the detected information to a floor plan to generate a map for a responder, CORRENTI does not teach that the sensors are “Internet of Things” (IoT) devices. [See ¶ [0023] of the present application for examples of IoT devices comprising sensors, etc.] Moreover, Although CORRENTI discloses sensor device(s) associated with each floor of a plurality of floors, CORRENTI does not disclose a respective gateway associated with each floor of the plurality of floors as well (co-located with the sensors/IoT devices). Therefore, CORRENTI does not teach “wherein each floor of the plurality of floors that has one or more of the first plurality of the internet of things devices also has a gateway co-located on the each floor”.
In analogous teaching of a sensor network, NARENDRA teaches sensors being IoT devices (¶ [0037] and ¶ [0058], the BAS comprises IoT sensors and actuators 12; a group of IoT sensors). NARENDRA further teaches a gateway on each floor of a plurality of floors communicating with the IoT sensors co-located on the each floor to collect sensed data (Fig.1, 9-10, gateways on floor A and floor B connecting to sensors 12, ¶ [0037], the BAS comprises IoT sensors and actuators 12. The sensors measure the temperature and humidity of the rooms, and send these data through WiFi to gateways 13 situated in each floor. The gateways 13 compute the floor level comfort level as a function of temperature and humidity, and send these values in the north-bound communications to a cloud application 14 which computes the Air Conditioning (AC) level required for each floor, and send the actuation commands to set the AC level that may be required through the gateways 13 to the IoT enabled AC controllers, that is the actuators comprised in the sensors and actuators 12. There is also a sensor 15 that reports the consumed electrical power in the building through a 3GPP gateway 13. The IoT platform provides a service that tells which data/metadata is available for the IoT platform and the Universal Resource Indicators (URI) to access them. A BCM dashboard 11 may monitor different floors in the BAS by accessing the comfort levels, temperatures, humidity values and power consumption from the 3GPP gateways). Moreover, NARENDRA teaches IoT devices include field operation devices that assist first responders (firefights) (¶ [0008], “Things,” in the IoT sense, may refer to … field operation devices that may assist firefighters in search and rescue operations). 
Thus, given the teaching of NARENDRA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a gateway on each floor of a plurality of floors communicating with the IoT devices (sensors) co-located on the each floor to collect sensed data of NARENDRA into collecting sensed data from sensors/cameras on each floor of a plurality of floors, such that sensors/cameras would be IoT devices and a gateway on each floor of a plurality of floors would communicate with the IoT devices co-located on the each floor to collect sensed data . One of ordinary skill in the art would have been motivated to do so because NARENDRA recognizes that IoT devices are becoming popular for monitoring and it would have been advantageous to use a gateway to reduce latency (¶ [0007-0009] and ¶ [0045], The IoT may allow objects to be sensed and/or controlled remotely across an existing network infrastructure… “Things,” in the IoT sense, may refer to a wide variety of devices such as… home automation devices such as the control and automation of lighting, heating, e.g. a “smart” thermostat, ventilation, air conditioning, and appliances such as washer, dryers, ovens, refrigerators or freezers that may use WiFi for remote monitoring. These devices may collect data with the help of various existing technologies and then autonomously flow the data between other devices. It is expected that in a near future, the population of IoT devices will be very large; the gateway or the aggregator, which may reduce the bandwidth requirements, and the end-to-end latency for the monitoring application (BCM)). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of sensing devices (IoT sensing devices) and a known method of collecting sensor data (via a gateway on each floor to communicate with co-located sensors on the each floor) as taught by NARENDRA into another known method of collecting sensed data from sensors/cameras on each floor of a plurality of floors as taught by CORRENTI to yield predictable and reasonably successful results (KSR MPEP 2143).
CORRENTI further teaches accessing a second plurality of sensor/camera devices installed at a second property for indicating a potential emergency (¶ [0005], ¶ [0008], Claim 1, Claim 3, obtaining a floor plan of the property, obtaining real-time sensor data generated by one or more sensors installed at the property that includes (i) sensor data indicative of one or more hazards at the property and (ii) a current location of the property occupant, generating a map of the property based on (i) the obtained real-time sensor data and (ii) the obtained floor plan, determining, based on the generated map of the property, a safe path between an exit of the property and the current location of the property occupant, and providing, for output on a user device, the map of the property that visually indicates the safe path … the operations may further comprise receiving (i) second sensor data generated by one or more sensors installed at a different property than the property or (ii) camera data generated by one or more cameras installed at a different property than the property, and transmitting a notification to a device associated with a first responder that notifies the first responder of the occurrence of the potential event; obtaining real-time sensor data generated by one or more sensors installed at the property that includes (i) sensor data indicative of one or more hazards at the property and (ii) a current location of the property occupant; generating a map of the property based on (i) the obtained real-time sensor data and (ii) the obtained floor plan; determining, based on the generated map of the property, a safe path between an exit of the property and the current location of the property occupant … receiving (i) second sensor data generated by one or more sensors installed at a different property than the property or (ii) camera data generated by one or more cameras installed at a different property than the property). However, although CORRENTI further teaches sensors/cameras can be external (¶ [0119], The camera 730 may have a “normally open” or “normally closed” digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 720, PIR, door/window, etc.) detect motion or other events … the camera 730 triggers integrated or external illuminators (e.g., Infra Red, Z-wave controlled “white” lights, lights controlled by the module 722, etc.) to improve image quality when the scene is dark), CORRENTI does not explicitly teach the sensor/camera devices at the second property being “disposed on an exterior of the second building”. Therefore CORRENTI modified by NARENDRA (hereinafter CORRENTI-NARENDRA) does not explicitly teach “responsive to the receiving of the trigger signal, accessing, by the processor, a second plurality of internet of things devices disposed on an exterior of at least a second building”.
In analogous teaching of security monitoring, GILES explicitly teaches responsive to a security trigger signal for a monitored building, a plurality of cameras on an exterior of neighboring building(s) will be accessed for captured data (Fig.1, Col.19, Ln.35-42; Col.15, Ln.34-44; Col.13, Ln.48-58; claim 1; when the monitoring control unit determines the package holder device is located outside of the threshold distance the monitoring control unit provides an instruction to one or more other monitoring systems in the vicinity of the monitored property to activate one or more image capturing devices. For example, a monitoring system of a property down the street may activate an outdoor camera to try to capture an image of the package holder device; The control unit 112 at the monitored property 102 may communicate the alarm condition to an external monitoring server 114. The monitoring server 114 may be in communication with several control units from several monitored properties. The monitoring server 114 may communicate the received alarm condition data to one or more other control units from neighboring properties. The control units of each of the one or more neighboring properties may prompt external cameras to begin capturing video and image data in the hopes of capturing video evidence of a thief holding the package and or the package holder device; when the package holder device detects movement and communicates the detected movement to the control unit, the control unit may command one or more external cameras to capture video of the area around the monitored property. In some implementations, the control unit may communicate with a monitoring server that is in communication with one or more control units of neighboring properties. The monitoring server may communicate to the one or more other control units to capture video recordings of the areas surrounding each of the neighboring properties; a building of the property) wherein the cameras communicate via Internet, namely Internet of Things (Fig.1, 2, Col.7, Ln.15-45; Col. 9, Ln.58-66; illustrates an example of a system 200 configured to monitor a property. The system 200 includes a network 205 … The network 205 may include, for example, one or more of the Internet … the network 205 may include networks based on the Internet protocol (IP); The sensors 220, the package holder devices 222, and the cameras 230 communicate with the controller 212 over communication links 224, 226, and 228  … The communication link 224, 226, and 228 228 may include … “Wi-Fi”).
Thus, given the teaching of GILES, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of accessing external IoT cameras of neighboring building(s) responsive to a trigger signal of a monitored building of GILES into accessing IoT devices (sensors/cameras) responsive to a trigger signal of a monitored building of CORRENTI-NARENDRA, such that responsive to a trigger signal of a monitored building, external IoT cameras of neighboring building(s) would be accessed. One of ordinary skill in the art would have been motivated to do so because GILES recognizes that it would have been advantageous to activate external cameras on neighboring properties for an alarm condition (Col.15, Ln.34-44; The control unit 112 at the monitored property 102 may communicate the alarm condition to an external monitoring server 114. The monitoring server 114 may be in communication with several control units from several monitored properties. The monitoring server 114 may communicate the received alarm condition data to one or more other control units from neighboring properties. The control units of each of the one or more neighboring properties may prompt external cameras to begin capturing video and image data in the hopes of capturing video evidence of a thief holding the package and or the package holder device). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of accessing monitoring cameras (accessing external cameras of neighboring building(s) responsive to a trigger signal of a monitored building) as taught by GILES into another known method of accessing IoT monitoring devices (sensors/cameras) as taught by CORRENTI-NARENDRA to yield predictable and reasonably successful results (KSR MPEP 2143).
Although GILES implies that a plurality of external cameras can be associated with one neighboring building (Fig.1, Col.15, Ln.34-44; The control unit 112 at the monitored property 102 may communicate the alarm condition to an external monitoring server 114. The monitoring server 114 may be in communication with several control units from several monitored properties. The monitoring server 114 may communicate the received alarm condition data to one or more other control units from neighboring properties. The control units of each of the one or more neighboring properties may prompt external cameras to begin capturing video and image data in the hopes of capturing video evidence of a thief holding the package and or the package holder device), GILE does not explicitly teach a second building associated with a second plurality of cameras rather than a singular camera. However, this is a mere duplication of parts and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement a plurality of cameras for each neighboring building.
However, CORRENTI-NARENDRA modified by GILES (hereinafter CORRENTI-NARENDRA-GILES) does not teach “storing, by the processor, first data of the data received from the first plurality of internet of things devices as part of a rolling window in a buffer … responsive to the receiving of the trigger signal, continuously storing, by the processor, second data of the data received from the first plurality of internet of things devices in a data store until an emergency associated with the trigger signal is resolved”.
In analogous teaching of emergency monitoring, KIRMUSS teaches storing data from a monitoring camera over a rolling window in a buffer prior to a trigger signal (ABSTRACT, ¶ [0043], ¶ [0095], a digital video recorder receiving the video signal provided by the camera … The video recorder uses a buffer to receive and store the video signal so as to preserve the video signal during a programmable sliding (or rolling) time interval prior to the triggering event; a video recorder that receives the video signal provided by the camera and records the video signal in a buffer until receipt of a trigger signal … the video signal is preserved during a pre-programmable sliding (or rolling) time interval prior to provision of the trigger signal; the video recorder in this system preferably utilizes a ring buffer to continuously record, over a sliding (or rolling) time interval, multiple channels of video and audio provided by such video cameras) and responsive to the trigger signal, storing data from the monitoring camera in a permanent storage until an emergency associated with the trigger signal is resolved (ABSTRACT, ¶ [0095], ¶ [0103], in response to provision of the trigger signal, at least a portion of the video signal stored in the buffer is preserved for recording by the video recorder on a hard disk (or other long-term storage medium) and thereafter, the video recorder records directly on the hard disk (or other long-term storage medium); When a trigger signal is received to begin recording, the contents of the buffer are captured for permanent storage … The buffer preferably exists on the non-volatile memory of the recorder and, therefore, upon receipt of the trigger signal is transferred to the hard disk or designated for preservation (i.e., no further overwriting until its contents can be transferred to long-term storage) and then is transferred to the hard drive or other long-term storage device subsequently; Upon detection of a trigger signal 161, recording and compression processor 116 causes the data within buffer 180 to be transferred to long-term storage 118. As noted above, upon such a detection, recording and compression processor 116 also causes newly input data (after compression) to be stored directly into high-capacity digital storage device 118 on a real-time basis. As a result, storage device 118 will store video and audio signals from the triggering point forward and also will store video and audio for t seconds prior to the triggering event)  (¶ [0146], ¶ [0035], ¶ [0210-0211], The stopping and starting of recording is set, in one embodiment, to one of the following modes: (1) ignition-based recording (i.e., if ignition on, then start, if ignition off, then stop); (2) event-only recording (e.g., on while chase lights on, on while siren on, or while manually triggered recording); and (3) event recording with pre-event and post-event recording (i.e., recording for a programmed duration before and a programmed duration after an event as well as during an event, where events include chase light, siren on, airbag deployment trigger, manual triggered recording, and the like; a digital video recorder receiving the video signal provided by the camera and recording the video signal in response to a trigger signal (e.g., an activation switch for a light bar or siren, an air bag sensor signal indicating air bag deployment, or depression of an emergency button or a dedicated recording activation switch; Recordings are started manually or automatically depending upon any number of events including: ignition line sense, chase light switch, siren switch, airbag deployment sensor signal, portable panic button or other input trigger signal or alarm condition activation … may record a predetermined period of time before trigger signal activation, during the trigger signal activation, and a predetermined time period after the trigger signal input has stopped … begin recording at an available hard disk sector upon the initiation of a trigger, and no human intervention is necessary … this video is then captured and stored on the hard disk with the actual running of the alarm/siren/chase-light, as well as for a period after these devices are turned off). 
Thus, given the teaching of KIRMUSS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of storing monitoring data over a rolling window in a buffer prior to a trigger signal and storing monitoring data in a permanent storage responsive to the trigger signal until an emergency is resolved as taught by KIRMUSS into storing monitoring data from IoT devices as taught by CORRENTI-NARENDRA-GILES, such that monitoring data from IoT devices would be stored over a rolling window in a buffer prior to a trigger signal, and responsive to the trigger signal monitoring data from the IoT devices would be stored in a permanent storage until an emergency associated with the trigger signal is resolved. One of ordinary skill in the art would have been motivated to do so because KIRMUSS recognizes that it would have been advantageous to use rolling-window buffer prior to a trigger signal but use a permanent storage responsive to the trigger signal (ABSTRACT, The video recorder uses a buffer to receive and store the video signal so as to preserve the video signal during a programmable sliding (or rolling) time interval prior to the triggering event. Thus, in response to provision of the trigger signal, at least a portion of the video signal stored in the buffer is preserved for recording by the video recorder on a hard disk (or other long-term storage medium) and thereafter, the video recorder records directly on the hard disk (or other long-term storage medium). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of storing monitoring data (storing monitoring data over a rolling window in a buffer prior to a trigger signal and storing monitoring data in a permanent storage responsive to the trigger signal until an emergency is resolved) as taught by KIRMUSS into another known method of storing monitoring data (storing monitoring data from IoT devices) as taught by CORRENTI-NARENDRA-GILES to yield predictable and reasonably successful results (KSR MPEP 2143).

	Per claims 2 and 17, NARENDRA further teaches “wherein the receiving of the data comprises receiving sensor data from the first plurality of internet of things devices” (Fig.1, 9-10, ¶ [0037], ¶ [0177], the BAS comprises IoT sensors and actuators 12. The sensors measure the temperature and humidity of the rooms, and send these data through WiFi to gateways 13 situated in each floor. The gateways 13 compute the floor level comfort level as a function of temperature and humidity … There is also a sensor 15 that reports the consumed electrical power in the building through a 3GPP gateway 13; a temperature sensor may be considered which is using the 5G IoT-based network to report temperature in a room in a building). [Comment: the combination and motivation is the same as that of claim 1/16.]

Per claims 3 and 18, NARENDRA further teaches “wherein sensor data is generated by sensors in the first plurality of internet of things devices” (Fig.1, 9-10, ¶ [0037], ¶ [0177], the BAS comprises IoT sensors and actuators 12. The sensors measure the temperature and humidity of the rooms, and send these data through WiFi to gateways 13 situated in each floor. The gateways 13 compute the floor level comfort level as a function of temperature and humidity … There is also a sensor 15 that reports the consumed electrical power in the building through a 3GPP gateway 13; a temperature sensor may be considered which is using the 5G IoT-based network to report temperature in a room in a building). [Comment: the combination and motivation is the same as that of claim 1/16.]

Per claims 4 and 19, CORRENTI further teaches “wherein the sensor data is transmitted to the processor through a network” and “comprise program instructions executable by the processor to access the sensor data through a network” (¶ [0030-0031], The one or more sensors 120 a, 120 b, 120 c, 120 d, 120 e, 120 f, 120 g, 120 h, 120 i, 120 j, 120 k, 120 l may be configured to generate sensor data in response to changes in the environment associated with the sensor…The generated sensor data may be broadcast via network 140. The network 140 may include one or more of a LAN, a WAN, a cellular network, the Internet, or a combination thereof. The monitoring system control unit 110 may detect and analyze the broadcasted sensor data. Alternatively, the monitoring system control unit 110 may detect and relay the broadcasted sensor data to the monitoring application server 190, central alarm station server 195, or both, via the network 180 for processing and analysis by the monitoring application server 190, the central alarm station server 195, one or more operators having access to the central alarm station server 195, or a combination thereof). In addition, NARENDRA also further teaches these claims (Fig.1, 9-10, ¶ [0037], ¶ [0177], the BAS comprises IoT sensors and actuators 12. The sensors measure the temperature and humidity of the rooms, and send these data through WiFi to gateways 13 situated in each floor. The gateways 13 compute the floor level comfort level as a function of temperature and humidity, and send these values in the north-bound communications to a cloud application 14 which computes the Air Conditioning (AC) level required for each floor, and send the actuation commands to set the AC level that may be required through the gateways 13 to the IoT enabled AC controllers, that is the actuators comprised in the sensors and actuators 12. There is also a sensor 15 that reports the consumed electrical power in the building through a 3GPP gateway 13. The IoT platform provides a service that tells which data/metadata is available for the IoT platform and the Universal Resource Indicators (URI) to access them. A BCM dashboard 11 may monitor different floors in the BAS by accessing the comfort levels, temperatures, humidity values and power consumption from the 3GPP gateways). [Comment: the combination and motivation is the same as that of claim 1/16.]

Per claim 5, CORRENTI further teaches “wherein the trigger signal is selected from a group comprising: a fire alarm; a smoke alarm; (¶ [0033-0034], sensors such as temperature sensors 120 e, 120 h, 120 i can generate and broadcast sensor data that is indicative of fast rising temperatures, high temperatures typically associated with a fire, or the like. Alternatively, or in addition, sensors such as smoke sensors 120 f, 120 j may generate and broadcast sensor data that is indicative of the likely presence of smoke…) a 911 call; (¶ [0071], the property occupant 207 may have indicated in a 911 call) detection of a gunshot; and a security alarm” (¶ [0073], the motion sensor 220 h may detect the intruder's 256 movement, generate sensor data, and broadcast the sensor data in real time indicating movement in Room B). 

Per claims 7 and 20, CORRENTI further teaches “wherein the mapped information relevant to the first responder comprises data convertible into a display of the floorplan with an indication of a location for each of a plurality of individuals” (Fig.2, individuals 210, 250, 252, 254, 256; ¶ [0010-0011], ¶ [0071], ¶ [0073] and ¶ [0043], generating a map of the property based on (i) the obtained real-time sensor data…projecting a graphical marker representing the human object onto a portion of the map that corresponds to the location of the motion sensor or the location of the camera…projecting the obtained real-time sensor data onto the obtained floor plan; real-time motion sensor 120 l may generate and broadcast sensor data that is indicative of movement in Room A. Accordingly, the agent 260 can use the generated property layout and real-time updates from the motion sensor 120 l to track the location of the property occupant 207; the motion sensor 220 h may detect the intruder's 256 movement, generate sensor data, and broadcast the sensor data in real time indicating movement in Room B. The agent 260 can…monitoring intruder's 256 location in Room B by monitoring the output (or lack thereof) of motion sensors 220 g and 240 I; sensor data generated and detected by the controlled-home monitoring system 100… help the agent 160 determine where people are inside the property 101). 

Claims 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over CORRENTI (US 2018/0356241 A1), in view of NARENDRA (US 2020/0382386 A1), and further in view of GILES (US 10,537,195 B1), and further in view of KIRMUSS (US 2003/0081127), and further in view of BRITT (US 2016/0198536 A1), hereinafter CORRENTI-NARENDRA-GILES-KIRMUSS-BRITT.
Per claim 8, CORRENTI teaches “A system comprising: a processor (Claim 1, ¶ [0165], A monitoring system including one or more processors and one or more storage devices that include instructions that are operable, when executed by the one or more processors, to cause the one or more processors to perform operations; Suitable processors include, by way of example, both general and special purpose microprocessors) connected to a network capable of accessing internet of things data from a first plurality of […sensor/camera…] devices disposed in a first building (ABSTRACT; ¶ [0007], ¶ [0027], ¶ [0030-0031] and ¶ [0118], obtaining real-time sensor data generated by one or more sensors installed at the property that includes (i) sensor data indicative of a hazard at the property and (ii) a current location of the property occupant; receiving (i) second sensor data generated by one or more sensors installed at the property or (ii) image data captured by one or more cameras installed at the property; The map may include contextual information that is based on data from one or more motion sensors, one or more temperature sensors, one or more smoke detectors, one or more carbon monoxide sensors; The connected home monitoring system 100 includes …  a network 140, a network 180, one or more communications links 182 … one or more sensors 120 a, 120 b, 120 c, 120 d, 120 e, 120 f, 120 g, 120 h, 120 i, 120 j, 120 k, 120 l, one or more cameras 130 a, 130 b, 130 c 130 d, 130 c…The one or more sensors 120 a, 120 b, 120 c, 120 d, 120 e, 120 f, 120 g, 120 h, 120 i, 120 j, 120 k, 120 l may be configured to generate sensor data in response to changes in the environment associated with the sensor … The generated sensor data may be broadcast via network 140; a building monitored by the monitoring system control unit 710) including a plurality of floors, wherein each floor of the plurality of floors that has one or more of the plurality of the […sensor/camera…] devices …; (¶ [0093], ¶ [0056], ¶ [0068], ¶ [0070], ¶ [0089], ¶ [0091], ¶ [0093], the type of dwelling where the monitoring system control unit is installed (e.g., single dwelling (e.g., single-family home), multi-dwelling (e.g., condo complex, apartment building, townhomes, duplex, or the like), etc.); portions of the property (e.g. floors; the agent 260 may be provided with a user interface that includes an identifier for each camera of the multiple cameras 230 a, 230 b, 230 c, 230 d, 230 e, 230 f installed at the property 201… the camera identifiers may include names such as front door, back door, living room, first floor bedroom, second floor bedroom, master bedroom; motion sensors may provide… the occupancy status of each room of the property; the property occupant is located in the same room as the motion sensor detecting movement; aggregating real-time sensor data generated by sensors installed at each respective dwelling of the multi-dwelling property (530), obtaining a comprehensive floor plan of the multi-dwelling property (540), generating a map of the multi-dwelling property; (e.g., single dwelling (e.g., single-family home), multi-dwelling (e.g., condo complex, apartment building, townhomes, duplex, or the like), etc.)) [Comment: motion sensors for “each room” implies the sensors on different floors, because the rooms are located on a plurality of floors. In addition, sensors at “each respective dwelling of the multi-dwelling property” also implies the sensors on different floors.] …converting the […sensor/camera…] data into location and presence information relevant to a first responder; (¶ [0010], ¶ [0012-0013], ¶ [0087], ¶ [0073], ¶ [0089], based on the obtained real-time sensor data from a motion sensor or based on the image data captured by one or more cameras, that a human object is located in a particular location of the property, and projecting a graphical marker representing the human object onto a portion of the map that corresponds to the location of the motion sensor or the location of the camera; determining, based on the obtained real-time sensor data, that a particular event is occurring at a particular location inside the property, and projecting a graphical marker representing the particular event onto a portion of the map that corresponds to the location of a sensor that generated the obtained real-time sensor data … based on the obtained real-time sensor data from a temperature sensor, that a fire is occurring in a particular location of the property, and projecting a graphical marker representing a fire onto a portion of the map that corresponds to the location of the temperature sensor; a heat sensor in the kitchen of a property is generating sensor data indicative of a potential fire. In such instances, the security system may project a graphical marker onto the floor plan of the property in kitchen where the sensor is located indicating that the sensor is generated data indicative of a fire; the agent 260 may initially be unaware of the presence of intruder 256 who is located in Room B in a camera blindspot. However, the motion sensor 220 h may detect the intruder's 256 movement, generate sensor data, and broadcast the sensor data in real time indicating movement in Room B. The agent 260 … monitoring intruder's 256 location in Room B by monitoring the output (or lack thereof) of motion sensors 220 g and 240 I; the property occupant's location may be determined based on the detection of sensor data generated by one or more sensors. For example, a motion sensor may generate and broadcast sensor data that is indicative of movement. Accordingly, the security system may determine, based on the movement data detected by the motion sensor, that the property occupant is located in the same room as the motion sensor detecting movement) a floorplan data store containing a floorplan of the first building; (¶ [0085], the security system can use property identifying information access a database of floor plans and retrieve a floor plan for the property) a memory coupled to the processor and configured to store program instructions executable by the processor to: (Claim 1, one or more processors and one or more storage devices that include instructions that are operable, when executed by the one or more processors) … receive a trigger signal based on the […sensor/camera] data from the first plurality of […sensor/camera …] devices; (¶ [0033-0034], ¶ [0073], ¶ [0069], sensors such as temperature sensors 120 e, 120 h, 120 i can generate and broadcast sensor data that is indicative of fast rising temperatures, high temperatures typically associated with a fire, or the like. Alternatively, or in addition, sensors such as smoke sensors 120 f, 120 j may generate and broadcast sensor data that is indicative of the likely presence of smoke…; the motion sensor 220 h may detect the intruder's 256 movement, generate sensor data, and broadcast the sensor data in real time indicating movement in Room B; the agent 260 may use mobile application (or web application) to access the video feed provided by camera 230 a to determine that there is an intruder 250…) … in response to receiving the trigger signal, access the floorplan data store to retrieve the floorplan of the first building; (ABSTRACT and ¶ [0085], obtaining a floor plan of the property; The security system can obtain a floor plan of the property 420. For example, the security system can use property identifying information access a database of floor plans and retrieve a floor plan for the property) map the presence and location information relevant to the first responder to the floorplan to generate mapped information relevant to the first responder; (Fig.1, 2, ABSTRACT, ¶ [0010-0013] and ¶ [0087], generating a map of the property based on (i) the obtained real-time sensor data and (ii) the obtained floor plan, determining a safe path between an exit of the property and the current location of the property occupant, and providing, for output on a user device, the map of the property that visually indicates the safe path; generating a map of the property based on (i) the obtained real-time sensor data, (ii) the obtained image data, and (iii) the obtained floor plan…projecting a graphical marker representing the human object onto a portion of the map that corresponds to the location of the motion sensor … the obtained floor plan may include projecting the obtained real-time sensor data onto the obtained floor plan … the obtained floor plan may include determining, based on the obtained real-time sensor data, that a particular event is occurring at a particular location inside the property, and projecting a graphical marker representing the particular event onto a portion of the map that corresponds to the location of a sensor that generated the obtained real-time sensor data … the obtained floor plan may include determining, based on the obtained real-time sensor data from a temperature sensor, that a fire is occurring in a particular location of the property, and projecting a graphical marker representing a fire onto a portion of the map that corresponds to the location of the temperature sensor; the security system may project a graphical marker onto the floor plan of the property in kitchen where the sensor is located indicating that the sensor is generated data indicative of a fire) [Comment: Also see ¶ [0081] and ¶ [0071] for similar teachings.] and transmit the mapped information relevant to the first responder to a display device” (Fig.1, 160a; Fig.2, 260a; ¶ [0077], ¶ [0046], ¶ [0052] and ¶ [0073], an agent such as a first responder; the agent 160 may submit a request using the mobile application (or web application) for a safe path to the property occupant 107 inside the property 101 that is currently on fire. The request may be forwarded by the mobile application (or web application) to the monitoring application server 190. The monitoring application server 190 may obtain (i) a layout of the property and (ii) sensor data generated by one or more sensors 120 a, 120 b, 120 c, 120 d, 120 e, 120 f, 120 g, 120 h, 120 i, 120 j, 120 k, 120 l. The monitoring application server 190 may project the generated sensor data onto the layout of the property 101; generate and transmit data to the mobile device 160 a that recommends “Path D” to the agent 160; the agent 260 may analyze the property layout with real-time sensor data projected onto the property layout to determine a safe path out of the property 201… the motion sensor 220 h may detect the intruder's 256 movement, generate sensor data, and broadcast the sensor data in real time indicating movement in Room B. The agent 260 can then…monitoring intruder's 256 location in Room B by monitoring the output (or lack thereof) of motion sensors 220 g and 240 i).
Although CORRENTI teaches detecting emergency/hazards/threats and locations of human individuals by sensors on each floor of a plurality of floors and projecting the detected information to a floor plan to generate a map for a responder, CORRENTI does not teach that the sensors are “Internet of Things” (IoT) devices. [See ¶ [0023] of the present application for examples of IoT devices comprising sensors, etc.] Moreover, Although CORRENTI discloses sensor device(s) associated with each floor of a plurality of floors, CORRENTI does not disclose a respective gateway associated with each floor of the plurality of floors as well (co-located with the sensors/IoT devices). Therefore, CORRENTI does not teach “wherein each floor of the plurality of floors that has one or more of the first plurality of the internet of things devices also has a gateway co-located on the each floor”.
In analogous teaching of a sensor network, NARENDRA teaches sensors being IoT devices (¶ [0037] and ¶ [0058], the BAS comprises IoT sensors and actuators 12; a group of IoT sensors). NARENDRA further teaches a gateway on each floor of a plurality of floors communicating with the IoT sensors co-located on the each floor to collect sensed data (Fig.1, 9-10, gateways on floor A and floor B connecting to sensors 12, ¶ [0037], the BAS comprises IoT sensors and actuators 12. The sensors measure the temperature and humidity of the rooms, and send these data through WiFi to gateways 13 situated in each floor. The gateways 13 compute the floor level comfort level as a function of temperature and humidity, and send these values in the north-bound communications to a cloud application 14 which computes the Air Conditioning (AC) level required for each floor, and send the actuation commands to set the AC level that may be required through the gateways 13 to the IoT enabled AC controllers, that is the actuators comprised in the sensors and actuators 12. There is also a sensor 15 that reports the consumed electrical power in the building through a 3GPP gateway 13. The IoT platform provides a service that tells which data/metadata is available for the IoT platform and the Universal Resource Indicators (URI) to access them. A BCM dashboard 11 may monitor different floors in the BAS by accessing the comfort levels, temperatures, humidity values and power consumption from the 3GPP gateways). Moreover, NARENDRA teaches IoT devices include field operation devices that assist first responders (firefights) (¶ [0008], “Things,” in the IoT sense, may refer to … field operation devices that may assist firefighters in search and rescue operations). 
Thus, given the teaching of NARENDRA, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a gateway on each floor of a plurality of floors communicating with the IoT devices (sensors) co-located on the each floor to collect sensed data of NARENDRA into collecting sensed data from sensors/cameras on each floor of a plurality of floors, such that sensors/cameras would be IoT devices and a gateway on each floor of a plurality of floors would communicate with the IoT devices co-located on the each floor to collect sensed data . One of ordinary skill in the art would have been motivated to do so because NARENDRA recognizes that IoT devices are becoming popular for monitoring and it would have been advantageous to use a gateway to reduce latency (¶ [0007-0009] and ¶ [0045], The IoT may allow objects to be sensed and/or controlled remotely across an existing network infrastructure… “Things,” in the IoT sense, may refer to a wide variety of devices such as… home automation devices such as the control and automation of lighting, heating, e.g. a “smart” thermostat, ventilation, air conditioning, and appliances such as washer, dryers, ovens, refrigerators or freezers that may use WiFi for remote monitoring. These devices may collect data with the help of various existing technologies and then autonomously flow the data between other devices. It is expected that in a near future, the population of IoT devices will be very large; the gateway or the aggregator, which may reduce the bandwidth requirements, and the end-to-end latency for the monitoring application (BCM)). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known type of sensing devices (IoT sensing devices) and a known method of collecting sensor data (via a gateway on each floor to communicate with co-located sensors on the each floor) as taught by NARENDRA into another known method of collecting sensed data from sensors/cameras on each floor of a plurality of floors as taught by CORRENTI to yield predictable and reasonably successful results (KSR MPEP 2143).
CORRENTI further teaches accessing a second plurality of sensor/camera devices installed at a second property for indicating a potential emergency (¶ [0005], ¶ [0008], Claim 1, Claim 3, obtaining a floor plan of the property, obtaining real-time sensor data generated by one or more sensors installed at the property that includes (i) sensor data indicative of one or more hazards at the property and (ii) a current location of the property occupant, generating a map of the property based on (i) the obtained real-time sensor data and (ii) the obtained floor plan, determining, based on the generated map of the property, a safe path between an exit of the property and the current location of the property occupant, and providing, for output on a user device, the map of the property that visually indicates the safe path … the operations may further comprise receiving (i) second sensor data generated by one or more sensors installed at a different property than the property or (ii) camera data generated by one or more cameras installed at a different property than the property, and transmitting a notification to a device associated with a first responder that notifies the first responder of the occurrence of the potential event; obtaining real-time sensor data generated by one or more sensors installed at the property that includes (i) sensor data indicative of one or more hazards at the property and (ii) a current location of the property occupant; generating a map of the property based on (i) the obtained real-time sensor data and (ii) the obtained floor plan; determining, based on the generated map of the property, a safe path between an exit of the property and the current location of the property occupant … receiving (i) second sensor data generated by one or more sensors installed at a different property than the property or (ii) camera data generated by one or more cameras installed at a different property than the property). However, although CORRENTI further teaches sensors/cameras can be external (¶ [0119], The camera 730 may have a “normally open” or “normally closed” digital input that can trigger capture of one or more images when external sensors (e.g., the sensors 720, PIR, door/window, etc.) detect motion or other events … the camera 730 triggers integrated or external illuminators (e.g., Infra Red, Z-wave controlled “white” lights, lights controlled by the module 722, etc.) to improve image quality when the scene is dark), CORRENTI does not explicitly teach the sensor/camera devices at the second property being “disposed on an exterior of the second building”. Therefore CORRENTI modified by NARENDRA (hereinafter CORRENTI-NARENDRA) does not explicitly teach “in response to receiving the trigger signal, access a second plurality of internet of things devices and a third plurality of internet of things devices, wherein the second plurality of internet of things devices is disposed on an exterior of a second building and the third plurality of internet of things devices is disposed on an exterior of a third building”.
In analogous teaching of security monitoring, GILES explicitly teaches responsive to a security trigger signal for a monitored building, a plurality of cameras on an exterior of neighboring buildings will be accessed for captured data (Fig.1, Col.19, Ln.35-42; Col.15, Ln.34-44; Col.13, Ln.48-58; claim 1; when the monitoring control unit determines the package holder device is located outside of the threshold distance the monitoring control unit provides an instruction to one or more other monitoring systems in the vicinity of the monitored property to activate one or more image capturing devices. For example, a monitoring system of a property down the street may activate an outdoor camera to try to capture an image of the package holder device; The control unit 112 at the monitored property 102 may communicate the alarm condition to an external monitoring server 114. The monitoring server 114 may be in communication with several control units from several monitored properties. The monitoring server 114 may communicate the received alarm condition data to one or more other control units from neighboring properties. The control units of each of the one or more neighboring properties may prompt external cameras to begin capturing video and image data in the hopes of capturing video evidence of a thief holding the package and or the package holder device; when the package holder device detects movement and communicates the detected movement to the control unit, the control unit may command one or more external cameras to capture video of the area around the monitored property. In some implementations, the control unit may communicate with a monitoring server that is in communication with one or more control units of neighboring properties. The monitoring server may communicate to the one or more other control units to capture video recordings of the areas surrounding each of the neighboring properties; a building of the property) wherein the cameras communicate via Internet, namely Internet of Things (Fig.1, 2, Col.7, Ln.15-45; Col. 9, Ln.58-66; illustrates an example of a system 200 configured to monitor a property. The system 200 includes a network 205 … The network 205 may include, for example, one or more of the Internet … the network 205 may include networks based on the Internet protocol (IP); The sensors 220, the package holder devices 222, and the cameras 230 communicate with the controller 212 over communication links 224, 226, and 228  … The communication link 224, 226, and 228 228 may include … “Wi-Fi”).
Thus, given the teaching of GILES, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of accessing external IoT cameras of neighboring buildings responsive to a trigger signal of a monitored building of GILES into accessing IoT devices (sensors/cameras) responsive to a trigger signal of a monitored building of CORRENTI-NARENDRA, such that responsive to a trigger signal of a monitored building, external IoT cameras of neighboring building(s) would be accessed. One of ordinary skill in the art would have been motivated to do so because GILES recognizes that it would have been advantageous to activate external cameras on neighboring properties for an alarm condition (Col.15, Ln.34-44; The control unit 112 at the monitored property 102 may communicate the alarm condition to an external monitoring server 114. The monitoring server 114 may be in communication with several control units from several monitored properties. The monitoring server 114 may communicate the received alarm condition data to one or more other control units from neighboring properties. The control units of each of the one or more neighboring properties may prompt external cameras to begin capturing video and image data in the hopes of capturing video evidence of a thief holding the package and or the package holder device). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of accessing monitoring cameras (accessing external cameras of neighboring buildings responsive to a trigger signal of a monitored building) as taught by GILES into another known method of accessing IoT monitoring devices (sensors/cameras) as taught by CORRENTI-NARENDRA to yield predictable and reasonably successful results (KSR MPEP 2143).
Although GILES implies that a plurality of external cameras can be associated with one neighboring building (Fig.1, Col.15, Ln.34-44; The control unit 112 at the monitored property 102 may communicate the alarm condition to an external monitoring server 114. The monitoring server 114 may be in communication with several control units from several monitored properties. The monitoring server 114 may communicate the received alarm condition data to one or more other control units from neighboring properties. The control units of each of the one or more neighboring properties may prompt external cameras to begin capturing video and image data in the hopes of capturing video evidence of a thief holding the package and or the package holder device), GILE does not explicitly teach a second building associated with a second plurality of cameras and a third building associated with a third plurality of cameras. However, this is a mere duplication of parts and the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.4). Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement a plurality of cameras for each neighboring building.
However, CORRENTI-NARENDRA modified by GILES (hereinafter CORRENTI-NARENDRA-GILES) does not teach “store first data of the internet of things data from the first plurality of internet of things devices as part of a rolling window in a buffer … in response to receiving the trigger signal, continuously store second data of the internet of things data from the first plurality of internet of things devices in a data store until an emergency associated with the trigger signal is resolved”.
In analogous teaching of emergency monitoring, KIRMUSS teaches storing data from a monitoring camera over a rolling window in a buffer prior to a trigger signal (ABSTRACT, ¶ [0043], ¶ [0095], a digital video recorder receiving the video signal provided by the camera … The video recorder uses a buffer to receive and store the video signal so as to preserve the video signal during a programmable sliding (or rolling) time interval prior to the triggering event; a video recorder that receives the video signal provided by the camera and records the video signal in a buffer until receipt of a trigger signal … the video signal is preserved during a pre-programmable sliding (or rolling) time interval prior to provision of the trigger signal; the video recorder in this system preferably utilizes a ring buffer to continuously record, over a sliding (or rolling) time interval, multiple channels of video and audio provided by such video cameras) and responsive to the trigger signal, storing data from the monitoring camera in a permanent storage until an emergency associated with the trigger signal is resolved (ABSTRACT, ¶ [0095], ¶ [0103], in response to provision of the trigger signal, at least a portion of the video signal stored in the buffer is preserved for recording by the video recorder on a hard disk (or other long-term storage medium) and thereafter, the video recorder records directly on the hard disk (or other long-term storage medium); When a trigger signal is received to begin recording, the contents of the buffer are captured for permanent storage … The buffer preferably exists on the non-volatile memory of the recorder and, therefore, upon receipt of the trigger signal is transferred to the hard disk or designated for preservation (i.e., no further overwriting until its contents can be transferred to long-term storage) and then is transferred to the hard drive or other long-term storage device subsequently; Upon detection of a trigger signal 161, recording and compression processor 116 causes the data within buffer 180 to be transferred to long-term storage 118. As noted above, upon such a detection, recording and compression processor 116 also causes newly input data (after compression) to be stored directly into high-capacity digital storage device 118 on a real-time basis. As a result, storage device 118 will store video and audio signals from the triggering point forward and also will store video and audio for t seconds prior to the triggering event)  (¶ [0146], ¶ [0035], ¶ [0210-0211], The stopping and starting of recording is set, in one embodiment, to one of the following modes: (1) ignition-based recording (i.e., if ignition on, then start, if ignition off, then stop); (2) event-only recording (e.g., on while chase lights on, on while siren on, or while manually triggered recording); and (3) event recording with pre-event and post-event recording (i.e., recording for a programmed duration before and a programmed duration after an event as well as during an event, where events include chase light, siren on, airbag deployment trigger, manual triggered recording, and the like; a digital video recorder receiving the video signal provided by the camera and recording the video signal in response to a trigger signal (e.g., an activation switch for a light bar or siren, an air bag sensor signal indicating air bag deployment, or depression of an emergency button or a dedicated recording activation switch; Recordings are started manually or automatically depending upon any number of events including: ignition line sense, chase light switch, siren switch, airbag deployment sensor signal, portable panic button or other input trigger signal or alarm condition activation … may record a predetermined period of time before trigger signal activation, during the trigger signal activation, and a predetermined time period after the trigger signal input has stopped … begin recording at an available hard disk sector upon the initiation of a trigger, and no human intervention is necessary … this video is then captured and stored on the hard disk with the actual running of the alarm/siren/chase-light, as well as for a period after these devices are turned off). 
Thus, given the teaching of KIRMUSS, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of storing monitoring data over a rolling window in a buffer prior to a trigger signal and storing monitoring data in a permanent storage responsive to the trigger signal until an emergency is resolved as taught by KIRMUSS into storing monitoring data from IoT devices as taught by CORRENTI-NARENDRA-GILES, such that monitoring data from IoT devices would be stored over a rolling window in a buffer prior to a trigger signal, and responsive to the trigger signal monitoring data from the IoT devices would be stored in a permanent storage until an emergency associated with the trigger signal is resolved. One of ordinary skill in the art would have been motivated to do so because KIRMUSS recognizes that it would have been advantageous to use rolling-window buffer prior to a trigger signal but use a permanent storage responsive to the trigger signal (ABSTRACT, The video recorder uses a buffer to receive and store the video signal so as to preserve the video signal during a programmable sliding (or rolling) time interval prior to the triggering event. Thus, in response to provision of the trigger signal, at least a portion of the video signal stored in the buffer is preserved for recording by the video recorder on a hard disk (or other long-term storage medium) and thereafter, the video recorder records directly on the hard disk (or other long-term storage medium). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of storing monitoring data (storing monitoring data over a rolling window in a buffer prior to a trigger signal and storing monitoring data in a permanent storage responsive to the trigger signal until an emergency is resolved) as taught by KIRMUSS into another known method of storing monitoring data (storing monitoring data from IoT devices) as taught by CORRENTI-NARENDRA-GILES to yield predictable and reasonably successful results (KSR MPEP 2143).
	Although CORRENTI-NARENDRA-GILES modified by KIRMUSS (hereinafter CORRENTI-NARENDRA-GILES-KIRMUSS) teaches converting Internet of Things (IoT) data for a responder, CORRENTI-NARENDRA does not teach the conversion is performed by an application programming interface (API). Therefore CORRENTI-NARENDRA does not teach “an application programming interface capable of converting the internet of things data into information relevant to a first responder”. 
In analogous teaching of IoT data, BRITT teaches utilizing an API to provide IoT data generated by IoT devices for a responder (Fig. 4A, 5, 6, 11; ¶ [0091] and ¶ [0094], the IoT service 120 and/or one or more external services 1120-1122 may interface with the IoT hub 110 via an API to receive the events 1101, 1102-N generated by the various IoT devices and may take various actions in response to the events including sending notifications to the user 1115 (e.g., via the user's mobile device). For example, an external grocery service may receive events related to the level of different food items in the user's refrigerator or pantry and automatically update the user's online grocery list or schedule an order. An external security service may receive events related to security at the user's home and attempt to notify the user in response to an alarm. Another service may notify the fire department and/or send a notification to the user if a temperature sensor rises above a particular threshold; the external services 1120-1122 and IoT service 120 utilize an application programming interface (API) exposed by the IoT hub 110. For example, a particular service may register via the API to receive a particular set of events).
Thus, given the teaching of BRITT, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of utilizing an API to provide IoT data of BRITT into providing IoT data to a responder of CORRENTI-NARENDRA-GILES-KIRMUSS, such that an API would be used to provide IoT data relevant to a responder to the responder. One of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of providing IoT data via an API as taught by BRITT into another known method of providing IoT data to a first responder as taught by CORRENTI-NARENDRA-GILES-KIRMUSS to yield predictable and reasonably successful results of providing IoT data via an API to a first responder (KSR MPEP 2143).

Per claim 9, CORRENTI further teaches “wherein the first plurality of […sensor/camera…] devices comprise a plurality of sensors embedded into the first plurality of […sensor/camera…] devices that detect data associated with an individual's presence” (Fig.2, individuals 210, 250, 252, 254, 256; ¶ [0010-0011], ¶ [0071], ¶ [0073] and ¶ [0043], generating a map of the property based on (i) the obtained real-time sensor data…projecting a graphical marker representing the human object onto a portion of the map that corresponds to the location of the motion sensor or the location of the camera…projecting the obtained real-time sensor data onto the obtained floor plan; real-time motion sensor 120 l may generate and broadcast sensor data that is indicative of movement in Room A. Accordingly, the agent 260 can use the generated property layout and real-time updates from the motion sensor 120 l to track the location of the property occupant 207; the motion sensor 220 h may detect the intruder's 256 movement, generate sensor data, and broadcast the sensor data in real time indicating movement in Room B. The agent 260 can…monitoring intruder's 256 location in Room B by monitoring the output (or lack thereof) of motion sensors 220 g and 240 I; sensor data generated and detected by the controlled-home monitoring system 100… help the agent 160 determine where people are inside the property 101). In addition, NARENDRA further teaches the sensors being IoT devices (Fig.1, 9-10, ¶ [0037], ¶ [0177], the BAS comprises IoT sensors and actuators 12. The sensors measure the temperature and humidity of the rooms, and send these data through WiFi to gateways 13 situated in each floor. The gateways 13 compute the floor level comfort level as a function of temperature and humidity … There is also a sensor 15 that reports the consumed electrical power in the building through a 3GPP gateway 13; a temperature sensor may be considered which is using the 5G IoT-based network to report temperature in a room in a building). [Comment: the combination and motivation is the same as that of claim 8.]

Per claim 10, NARENDRA further teaches “wherein each of the first plurality of internet of things devices is selected from among a group comprising: a smoke alarm, a motion detector; a camera; a smart television; a smart thermostat; an energy management system, an elevator system; a biosensor array; an RFID security system with GPS tags; an electronic lock system; a baby monitor; and a fitness device” (¶ [0008], “Things,” in the IoT sense, may refer to a wide variety of devices such as heart monitoring implants, biochip transponders on farm animals, electric clams in coastal waters, automobiles with built-in sensors, DNA analysis devices for environmental/food/pathogen monitoring, or field operation devices that may assist firefighters in search and rescue operations, home automation devices such as the control and automation of lighting, heating, e.g. a “smart” thermostat, ventilation, air conditioning, and appliances such as washer, dryers, ovens, refrigerators or freezers that may use WiFi for remote monitoring. These devices may collect data with the help of various existing technologies and then autonomously flow the data between other devices). [Comment: the combination and motivation is the same as that of claim 8.]

Per claim 11, CORRENTI further teaches “wherein the trigger signal is selected from a group comprising: a fire alarm; a smoke alarm; (¶ [0033-0034], sensors such as temperature sensors 120 e, 120 h, 120 i can generate and broadcast sensor data that is indicative of fast rising temperatures, high temperatures typically associated with a fire, or the like. Alternatively, or in addition, sensors such as smoke sensors 120 f, 120 j may generate and broadcast sensor data that is indicative of the likely presence of smoke…) a 911 call; (¶ [0071], the property occupant 207 may have indicated in a 911 call) detection of a gunshot; and a security alarm” (¶ [0073], the motion sensor 220 h may detect the intruder's 256 movement, generate sensor data, and broadcast the sensor data in real time indicating movement in Room B). 

Per claim 13, CORRENTI further teaches “wherein the mapped information relevant to the first responder comprises data convertible into a display of the floorplan with an indication of a location for each of a plurality of individuals” (Fig.2, individuals 210, 250, 252, 254, 256; ¶ [0010-0011], ¶ [0071], ¶ [0073] and ¶ [0043], generating a map of the property based on (i) the obtained real-time sensor data…projecting a graphical marker representing the human object onto a portion of the map that corresponds to the location of the motion sensor or the location of the camera…projecting the obtained real-time sensor data onto the obtained floor plan; real-time motion sensor 120 l may generate and broadcast sensor data that is indicative of movement in Room A. Accordingly, the agent 260 can use the generated property layout and real-time updates from the motion sensor 120 l to track the location of the property occupant 207; the motion sensor 220 h may detect the intruder's 256 movement, generate sensor data, and broadcast the sensor data in real time indicating movement in Room B. The agent 260 can…monitoring intruder's 256 location in Room B by monitoring the output (or lack thereof) of motion sensors 220 g and 240 I; sensor data generated and detected by the controlled-home monitoring system 100… help the agent 160 determine where people are inside the property 101). 

Per claim 14, CORRENTI further teaches “wherein the memory coupled to the processor configured to store program instructions comprises memory coupled to the processor and configured to store program instructions executable by the processor to receive a request for the mapped information relevant to the first responder” (¶ [0036] and ¶ [0046], The agent 160 can use a mobile device 160 a such as smartphone, tablet, smartwatch, or the like to access the property's 101 connected-home monitoring system 100. For example, the agent 160 may submit a request to access the connected-home monitoring system 100 using a mobile application (or web application accessed via a browser) installed on the mobile device 160 a. The request to access the connected-home monitoring system 100 may be submitted at any point in time after the agent 160 is dispatched. For example, the request to access the connected-home monitoring system 100 may be transmitted as the agent 160 is planning to leave the firehouse, during the agent's trip to the property 101, or after the agent 160 arrives at the property 101. Requesting access to the connected-home monitoring system in advance of physically arriving at the property 101 can help the agent 160 begin to plan a strategy to combat the fires 150, 152, 154, plan a strategy to rescue the property occupant 110; the agent 160 may submit a request using the mobile application (or web application) for a safe path to the property occupant 107 inside the property 101 that is currently on fire. The request may be forwarded by the mobile application (or web application) to the monitoring application server 190). 

Per claim 15, CORRENTI further teaches “wherein the display device is selected from a group comprising a 911 operator computer; and a first responder user equipment” (Fig.1, 160a; Fig.2, 260a; ¶ [0039] and ¶ [0052], enable the mobile device 160 a to receive and display sensor data from sensors installed at the property 101, view camera feeds from cameras installed at the property 101; generate and transmit data to the mobile device 160 a that recommends “Path D” to the agent 160). 
	
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over CORRENTI-NARENDRA-GILES-KIRMUSS, in view of BURKE (US 2017/0278367 A1).
Per claim 21, GILES further teaches “wherein the second plurality of internet of things devices comprises a camera …” (Col.19, Ln.35-42; Col.15, Ln.34-44; Col.13, Ln.48-58; when the monitoring control unit determines the package holder device is located outside of the threshold distance the monitoring control unit provides an instruction to one or more other monitoring systems in the vicinity of the monitored property to activate one or more image capturing devices. For example, a monitoring system of a property down the street may activate an outdoor camera to try to capture an image of the package holder device; The control unit 112 at the monitored property 102 may communicate the alarm condition to an external monitoring server 114. The monitoring server 114 may be in communication with several control units from several monitored properties. The monitoring server 114 may communicate the received alarm condition data to one or more other control units from neighboring properties. The control units of each of the one or more neighboring properties may prompt external cameras to begin capturing video and image data in the hopes of capturing video evidence of a thief holding the package and or the package holder device; when the package holder device detects movement and communicates the detected movement to the control unit, the control unit may command one or more external cameras to capture video of the area around the monitored property. In some implementations, the control unit may communicate with a monitoring server that is in communication with one or more control units of neighboring properties. The monitoring server may communicate to the one or more other control units to capture video recordings of the areas surrounding each of the neighboring properties). 
However, GILES does not teach the cameras “facing the first building”.
In analogous teaching of monitoring a building, BURKE teaches a camera installed on a second/neighboring facing a first building for monitoring the first building (Fig.1, ¶ [0052], ¶ [0042], Specific examples showing how the cameras 103 might be deployed are illustrated ... Camera1 is a PTZ style camera mounted along a wall of corridor 70 such that the field of view 105-1 of camera1 provides a side view of the corridor 70 … cameral might also be a PTZ style camera mounted along a wall of an adjacent building such that the field of view 105-1 of cameral provides a side view of the alley 71; The cameras 103 are installed to monitor a corridor 70 within a premises 52 … the cameras 103 are installed around a premises to monitor an alley 71 adjacent to the premises 52). [Comment: as illustrated in Fig.1 ,¶ [0052], and ¶ [0042], the camera 1 on an adjacent building is facing a monitored building/premise 52 to monitor a corridor 70 within the monitored building/premise 52.]
Thus, given the teaching of BURKE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of a camera on neighboring building facing a monitored building of BURKE into an IoT camera on an exterior of a neighboring building being accessed responsive to an emergency of a first building of CORRENTI-NARENDRA-GILES-KIRMUSS, such that an IoT camera on an exterior of a neighboring building facing a first building would be accessed in order to monitor the first building responsive to an emergency of the first building. One of ordinary skill in the art would have been motivated to do so because BURKE recognizes that it would have been advantageous to use and correlate multiple cameras to confirm a detected event (ABSTRACT, the analytics system determines overlap by determining correlated motion detection events associated with motion occurring at substantially the same time in image data from two or more different surveillance cameras and inferring that the motion is related). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of a camera on a neighboring building (facing a first building) as taught by BURKE into another known method of a camera on a neighboring building (an IoT camera on an exterior of a neighboring building being accessed responsive to a trigger event on a first building) as taught by CORRENTI-NARENDRA-GILES-KIRMUSS to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over CORRENTI-NARENDRA-GILES-KIRMUSS, in view of HAYDEN (US 2009/0102644 A1), hereinafter CORRENTI-NARENDRA-GILES-KIRMUSS-HAYDEN.
Per claim 22, GILES further teaches “wherein the at least a second building includes … a house” (Fig.1, Col.19, Ln.40-41; Col,4, Ln.39-40; Col.7, Ln.66; a monitoring system of a property down the street may activate an outdoor camera; As shown in FIG. 1, a property 102 (e.g. a home) of a user 116 is monitored by an in-home monitoring system; household devices). However, GILES does not teach the neighboring building includes a school and the trigger signal including a gunshot. Therefore CORRENTI-NARENDRA-GILES-KIRMUSS does not teach “wherein the at least a second building includes a school and a house and wherein the trigger signal corresponds to a detection of a gunshot”.
In analogous teaching of security monitoring, HAYDEN teaches in response to detect a gunshot trigger signal of a first building, neighboring buildings are warned in order to take appropriate security actions (¶ [0038],¶ [0010],  FIG. 2 illustrates a work location group 22 comprising three buildings, Building 1 through 3. In the scenario illustrated in FIG. 2, a person or several people in Building 1 have perceived an alert situation 18, which may be a gunman, a fire or the like in Building 1 that should be transmitted as a warning to the nearby buildings. These people, as the alert initiators 26, will call the alert processing device 30 and record the alert message 16, which is then broadcast to the other members of the group 14, which are alert recipients 28. The alert recipients 28 in Buildings 2 and 3 will then take appropriate action, such as evacuating the building or increasing security awareness; emergency lockdown at a school due to shooting or other event), wherein buildings include a house and a school (¶ [0007], ¶ [0009-0010], ¶ [0038], To compensate for the inability to notify persons of an emergency situation when they do not receive the information via television or radio … In order to selectively warn persons of the need to stay inside their house, office, school or other building; notify others in the neighborhood of the danger … the neighbors may take whatever action they feel appropriate (i.e., call their children into the house and lock the doors) … there was an emergency lockdown at a school due to shooting or other event; a plurality of neighboring households, shown as House 1 through House 6 in the figure. Each of the houses has at least one subscriber 12 to the alert notification system 10 of the present invention … The alert processing device 30 will then transmit or broadcast the alert message 16 to all of the members, such as those persons who reside in House 1 and House 3 through 6 of the alert initiator's group 14. These persons will become the alert recipients 28. Upon receiving the alert message 16, the alert recipients 28 can take the action they deem appropriate to protect themselves, their loved ones and/or their property).
Thus, given the teaching of HAYDEN, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of warning a neighboring house and a neighboring school responsive to a gunshot trigger signal of a first building as taught by HAYDEN into detecting an emergency trigger signal of a first building as taught by CORRENTI-NARENDRA-GILES-KIRMUSS, such that responsive to a gunshot signal of a first building, a neighboring house and a neighboring school would be warned in order to take appropriate security actions. One of ordinary skill in the art would have been motivated to do so because HAYDEN recognizes that it would have been advantageous to notify neighboring buildings (e.g. a house, a school, etc.) for an emergency situation in order to take appropriate actions (¶ [0007], ¶ [0009-0010], ¶ [0038], To compensate for the inability to notify persons of an emergency situation when they do not receive the information via television or radio … In order to selectively warn persons of the need to stay inside their house, office, school or other building; notify others in the neighborhood of the danger … the neighbors may take whatever action they feel appropriate (i.e., call their children into the house and lock the doors) … there was an emergency lockdown at a school due to shooting or other event; a plurality of neighboring households, shown as House 1 through House 6 in the figure. Each of the houses has at least one subscriber 12 to the alert notification system 10 of the present invention … The alert processing device 30 will then transmit or broadcast the alert message 16 to all of the members, such as those persons who reside in House 1 and House 3 through 6 of the alert initiator's group 14. These persons will become the alert recipients 28. Upon receiving the alert message 16, the alert recipients 28 can take the action they deem appropriate to protect themselves, their loved ones and/or their property). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of detecting an emergency situation of a first building (warning a neighboring house and a neighboring school responsive to a gunshot trigger signal of a first building) as taught by HAYDEN into another known method of detecting an emergency situation of a first building as taught by CORRENTI-NARENDRA-GILES-KIRMUSS to yield predictable and reasonably successful results (KSR MPEP 2143).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over CORRENTI-NARENDRA-GILES-KIRMUSS-HAYDEN, in view of STEELE (US 2015/0005900 A1).
Per claim 23, HAYDEN further teaches “wherein the access of the second plurality of internet of things devices causes a lockdown to be initiated at the school, a door of the house to be locked” (¶ [0009-0010], notify others in the neighborhood of the danger … the neighbors may take whatever action they feel appropriate (i.e., call their children into the house and lock the doors) … there was an emergency lockdown at a school due to shooting or other event). [Comment: the combination and motivation is the same as that of claim 22.]
However, CORRENTI-NARENDRA-GILES-KIRMUSS-HAYDEN does not teach “a closure of a garage door of the house”.
In analogous teaching of emergency monitoring, STEELE teaches responsive to an emergency closing a house garage door (¶ [0082], ¶ [0009], an emergency or panic function (e.g., locking all doors and/or windows, closing garage doors, activating an alarm; Exemplary domains include, but are not limited to, a specific room, a level of a house, inside a house, and outside a house).
Thus, given the teaching of STEELE, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of closing a house garage door responsive to an emergency of STEELE into a neighboring house taking actions responsive to a gunshot emergency of CORRENTI-NARENDRA-GILES-KIRMUSS-HAYDEN, such that a neighboring house will close a garage door responsive to a gunshot emergency. One of ordinary skill in the art would have been motivated to do so because STEELE recognizes that it would have been advantageous to close garage doors responsive to an emergency (¶ [0082], ¶ [0009], an emergency or panic function (e.g., locking all doors and/or windows, closing garage doors, activating an alarm; Exemplary domains include, but are not limited to, a specific room, a level of a house, inside a house, and outside a house). Additionally, one of ordinary skill in the art would have been motivated to do so because this is combining prior art elements according to known methods to yield predictable results, specifically, incorporating a known method of taking actions responsive to an emergency (closing a house garage door responsive to an emergency) into another known method of taking actions responsive to an emergency (a neighboring house taking actions responsive to a gunshot emergency) as taught by CORRENTI-NARENDRA-GILES-KIRMUSS-HAYDEN to yield predictable and reasonably successful results (KSR MPEP 2143).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH S. WANG whose telephone number is (571)272-9018.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANNAH S WANG/Primary Examiner, Art Unit 2454